 

LOAN AGREEMENT (this “Agreement”) dated as of December 21, 2012, between Sino
Gas International Holdings, Inc., a Utah corporation (the “Obligor” or the
“Company”), and Goldfield International Investment Ltd. (the “Purchaser” or the
“Holder”).  Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Note.

 

WITNESSETH:

 

Whereas, the Company desired to borrow from the Purchaser, and the Purchaser
wished to lend to the Company a loan which was evidenced by an 8% Senior Secured
Convertible Note in the aggregate principal amount of eight million United
States dollars (“Dollars”) ($8,000,000) (the “Note”) convertible into shares of
the Company’s common stock par value $.001 (the “Common Stock”), on the terms
and conditions set forth herein (such transactions may be referred to as the
“Offering” or the “Transaction”).

 

Whereas, in furtherance of the loan evidenced in the Note, the Obligor and the
Purchaser entered into a Pledge Agreement (the “Pledge Agreement”) on December
21, 2012.

 

Now, therefore, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

Issuance of Note

 

Section 1.1       Issuance of Note.  The Company issued to the Purchaser the
Note.  The Note is exchangeable for shares of Common Stock (the “Conversion
Shares”) on the terms and conditions contained herein.

 

Section 1.2       As used herein, “Trading Day” shall mean a day on which there
is trading on the OTC Bulletin Board or such other market or exchange on which
the Common Stock is then principally traded.

 

ARTICLE II

 

Representations and Warranties

 

Section 2.1          Representations and Warranties of the Company.  The Company
hereby makes the following representations and warranties to the Purchaser as of
the date hereof:

 

(a)  Organization and Qualification; Material Adverse Effect.  The Company is a
corporation duly incorporated and existing in good standing under the laws of
the State of Utah and has the requisite corporate power to own its properties
and to carry on its business as now being conducted.  Except where specifically
indicated to the contrary, all references in this Agreement to subsidiaries
shall be deemed to refer to all direct and indirect subsidiaries of the
Company.  Each Subsidiary has been duly incorporated and is in good standing
under the laws of its jurisdiction of incorporation.  The Company and each
Subsidiary is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary.  “Material Adverse Effect” means any
adverse effect on the business, operations, properties, prospects or financial
condition of the Company and its subsidiaries, and which is (either alone or
together with all other adverse effects) material to the Company and its
Subsidiaries, if any, taken as a whole, and any material adverse effect on the
transactions contemplated under the Transaction Documents (as defined
below).  “Subsidiary” or “Subsidiaries” means any Person (defined below) of
which the Company and/or any of its other Subsidiaries (as herein defined)
directly or indirectly owns at the time at least fifty percent (50%) of the
outstanding voting securities.  “Person” means an individual, corporation,
partnership, joint venture, trust, university, or unincorporated organization,
or a government, or any agency or political subdivision thereof.

 

 

 

 

(b)  Authorization; Enforcement.  (i)  The Company has all requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents and to issue the Note in accordance with the terms hereof,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including the issuance of the Note, have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
Board of Directors (or any committee or subcommittee thereof) or stockholders is
required, (iii) the Transaction Documents have been duly executed and delivered
by the Company, (iv) the Transaction Documents constitute valid and binding
obligations of the Company enforceable against the Company, except (A) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application, and (B) to the extent the
indemnification provisions contained in this Agreement may be limited by
applicable federal or state securities laws and (v) the Note and the Conversion
Shares issuable upon the conversion thereof, have been duly authorized and, upon
issuance thereof and payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable, free and clear
of any and all liens, claims and encumbrances.

 

(c)  Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of 250,000,000 shares of Common Stock, of which as of the date
hereof, 31,793,698 shares are issued and outstanding and  150,000 shares are
issuable and reserved for issuance pursuant to the Company’s stock option plans
and certain outstanding contracts, or securities exercisable or exchangeable
for, or convertible into, shares of Common Stock and 100,000,000 shares of
Preferred Stock, of which as of the date hereof 5,000,000 shares have been
designated as Series B Preferred Stock of which 209,681 shares of Series B
Preferred Stock are outstanding, 3,000,000 shares have been designated Series
B-1 Preferred Stock of which 0 shares are outstanding and 20,000,000 shares have
been designated Series A Preferred Stock, of which 0 shares are
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued, fully paid and nonassessable. As of the date hereof, (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act of 1933, as amended (“Securities Act” or “1933 Act”) (except
for Section 6.2 of this Agreement), (v) there are no outstanding securities of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, and (vi)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance or exercise of the Note as
described in this Agreement. The Company has furnished to the Purchaser true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”), and the
terms of all securities convertible or exchangeable into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.

 

 

 

 

(d)  Issuance and Ownership of Securities.  Upon issuance in accordance with
this Agreement and the terms of the Note, the Conversion Shares will be validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issue thereof.  The Company owns all outstanding shares of
the Subsidiaries, free and clear of any liens and other encumbrances, and there
are no outstanding options, warrants or other rights to purchase equity of any
Subsidiary.

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby and issuance of the Note and the Conversion
Shares underlying any of the foregoing will not (i) result in a violation of the
Certificate of Incorporation, any certificate of designations, preferences and
rights of any outstanding series of preferred stock of the Company or the
By-laws; (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) to the Company’s knowledge result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations and the rules
and regulations of the OTC Bulletin Board or other principal securities exchange
or trading market on which the Common Stock is traded or listed (“Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected.

 

(f)  SEC Documents.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed prior to the Closing Date and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”).  To the Company’s knowledge, as of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  There are no outstanding comment letters from
the SEC relating to any of the SEC Documents.

 

 

 

 

(g) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such the
effect of which could reasonably be expected to result in a Material Adverse
Effect except as set forth in SEC Documents which were filed at least two
business days before the date hereof.

 

(h)  No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to the
Purchaser to be integrated with prior offerings by the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Principal Market or
Subsequent Market, nor will the Company or any of its Subsidiaries take any
action or steps that would cause the offering of the Securities to be integrated
with other offerings.

 

(i)  Employee Relations.  Neither the Company nor any of its Subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened, the effect of which would be
reasonably likely to result in a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries is a party to a collective bargaining agreement.

 

(j) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of trademarks, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other similar rights
of others, or of any such development of similar or identical trade secrets or
technical information by others and, there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding trademarks, trade name
rights, patents, patent rights, inventions, copyrights, licenses, service names,
service marks, service mark registrations, trade secrets or other infringement.

 

(k)  Compliance with Law.  The business of the Company and its Subsidiaries has
been and is presently being conducted so as to comply with all applicable
foreign, federal, state and local governmental laws, rules, regulations and
ordinances in all material respects.

 

 

 

 

(l)  Environmental Laws.  The Company and its Subsidiaries (i) are to the
Company’s knowledge in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance or failure to receive permits,
licenses or approvals referred to in clauses (i), (ii) or (iii) above does not,
individually or in the aggregate constitute an Material Adverse Effect.

 

(m)  Disclosure. No representation or warranty by the Company in this Agreement,
nor in any certificate, schedule, document, exhibit or other instrument
delivered or to be delivered pursuant to this Agreement or otherwise in
connection with the transactions contemplated by the Transaction Documents,
contains or will contain any untrue statement of material fact or omits or will
omit to state a material fact necessary to make the statements contained herein
or therein not misleading or necessary to in order fully and fairly to provide
the information required to be provided in any such certificate, schedule,
document, exhibit or other instrument.  To the knowledge of the Company and its
Subsidiaries at the time of the execution of this Agreement, there is no
information concerning the Company and its Subsidiaries or their respective
businesses which has not heretofore been disclosed to the Purchaser (or
disclosed in the Company’s filings made with the SEC under the 1934 Act) that
would have a Material Adverse Effect.

 

(n) Title. The Company and its Subsidiaries have good and marketable title to
all real property and good and marketable title or valid land use rights granted
by relevant authorities in the People’s Republic of China to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially or adversely affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries. Any real property and facilities held
under lease by the Company or any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(o)  Insurance.  The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as such insurance is available and management of the Company
believes to be prudent and customary in the People’s Republic of China and in
the businesses in which the Company and its Subsidiaries are engaged.

 

(p)  Permits.  The Company and each of the Company’s Subsidiaries owns, holds,
possesses, or lawfully uses in its business all approvals, authorizations,
certifications, franchises, licenses, permits, and similar authorities
(“Permits”) that are necessary for the conduct of their business as currently
conducted or the ownership and use of their assets or properties, in compliance
with all Laws.  Neither the Company nor any of the Company’s Subsidiaries is in
default under, or has received any notice of any claim of default in respect of,
any such Permits.  To the Company’s knowledge, after due inquiry, all such
Permits are renewable by their respective terms in the ordinary course of
business without the need to comply with any special qualification procedures or
to pay any amounts other than routine filing fees.

 

 

 

 

(q)  Foreign Corrupt Practices Act.  To the Company’s knowledge after due
inquiry, neither the Company, nor any director, officer, agent, employee or
other person acting on behalf of the Company or any Subsidiary has, in the
course of acting for, or on behalf of, the Company, directly or indirectly used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; directly or indirectly made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any
similar treaties of the United States; or directly or indirectly made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government or party official or employee.

 

(r)  Tax Status.  The Company and each of its Subsidiaries has made or filed all
United States federal and state income, all PRC national, provincial and local
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject and all such returns, reports and declarations are true,
correct and accurate in all material respects; except where failure to make or
file such returns, reports, or declarations would not, individually or in the
aggregate, have a Material Adverse Effect.  The Company has paid all taxes and
other governmental assessments and charges, shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith, for which adequate cash reserves have been established, in accordance
with generally accepted accounting principles (“GAAP”).

 

(s) Issuance of Conversion Shares.  The Conversion Shares are duly authorized
and reserved for issuance and, upon exchange of the Note in accordance with the
terms thereof, such Conversion Shares will be validly issued, fully paid and
non-assessable, free and clear of any and all liens, claims and encumbrances and
the holders of such Conversion Shares shall be entitled to all rights and
preferences accorded to a holder of Common Stock.  As of the date of this
Agreement, the outstanding shares of Common Stock are currently quoted on the
OTC Bulletin Board.

 

(t) Absence of Undisclosed Liabilities.  The Company and its Subsidiaries have
no obligations or liabilities of any nature (matured, fixed or contingent) other
than (i) those adequately provided for in the Company’s financial statements
referenced in Section 2.1(u) and (ii) those obligations incurred in the ordinary
course of business in amounts consistent with prior periods which have not had
and will not have a Material Adverse Effect on the Company.

 

(u) Financial Statements. The financial statements of the Company included in
the Forms 10-K and the Forms 10-Q of the Company have been prepared from the
books and records of the Company, in accordance with GAAP, and fairly present in
all respects the financial condition of the Company, as at their respective
dates, and the results of its operations and cash flows for the periods covered
thereby.

 



 

 

 

(v)  Employee Benefit Plans; ERISA.

 

(i)       (a) There has been no prohibited transaction within the meaning of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code, with respect to any of the employee
benefit plans, programs, policies and arrangements, whether written or unwritten
(the “Company Plans”), that the Company, any Subsidiary or any other corporation
or business which is now or at the relevant time was a member of a controlled
group of companies or trades or businesses including the Company or any
Subsidiary, within the meaning of section 414 of the Internal Revenue Code of
1986, as amended (the “Code”), maintain or have maintained on behalf of current
or former members, partners, principals, directors, officers, managers,
employees, consultants or other personnel; (b) none of the Company Plans is or
was subject to Section 412 of the Code or Section 302 or Title IV of ERISA; and
(c) each of the Company Plans has been operated and administered in all material
respects in accordance with all applicable laws, including ERISA.  There are no
actions, suits or claims pending or threatened (other than routine claims for
benefits), whether by participants, the Internal Revenue Service, the Department
of Labor or otherwise, with respect to any Company Plan and no facts exist under
which any such actions, suits or claims are likely to be brought or under which
the Company or any Subsidiary could incur any liability with respect to a
Company Plan other than in the ordinary course.  None of the Company Plans is or
was a multiemployer plan within the meaning of Section 3(37) of ERISA.

 

(ii)       Neither the Company nor any Subsidiary has announced, proposed or
agreed to any change in benefits under any Company Plan or the establishment of
any new Company Plan.  There have been no changes in the operation or
interpretation of any Company Plan since the most recent annual report, which
would have any material effect on the cost of operating, maintaining or
providing benefits under such Company Plan.

 

(iii)       Neither the Company nor any Subsidiary has incurred any liability
for the misclassification of employees as leased employees or independent
contractors.

 

(iv)       Except as provided for in this Agreement and in the Transaction
Documents, the consummation of the transactions contemplated by this Agreement,
either alone or in combination with another event, will not (i) result in any
individual becoming entitled to any increase in the amount of compensation or
benefits or any additional payment from the Company or any Subsidiary
(including, without limitation, severance, golden parachute or bonus payments or
otherwise), or (ii) accelerate the vesting or timing of payment of any benefits
or compensation payable in respect of any individual.

 

(w)  Restrictions on Business Activities.  There is no judgment, order, decree,
writ or injunction binding upon the Company or any Subsidiary or, to the
knowledge of the Company or any Subsidiary, threatened that has or could
prohibit or impair the conduct of their respective businesses as currently
conducted or any business practice of the Company or any Subsidiary, including
the acquisition of property, the provision of services, the hiring of employees
or the solicitation of clients, in each case either individually or in the
aggregate.

 

(x) Contracts. There have been made available to the Purchaser true and complete
copies of all of the Material Contracts and there are no other contracts
material to the business of the Company or any of its Subsidiaries. All of the
Material Contracts and all other Contracts of the Company and the Company’s
Subsidiaries are in full force and effect and are the legal, valid, and binding
obligations of the Company and/or the Company’s Subsidiaries, enforceable
against them in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Neither the Company nor any of the Company’s
Subsidiaries is in default in any respect under any Material Contract or any
other Contract of the Company and its Subsidiaries, nor, to the Company’s
knowledge, after due inquiry, is any other party to any such Contract in default
thereunder. “Contracts” means all oral or written contracts, agreements,
indentures, notes, bonds, loans, instruments, leases, commitments, or other
arrangements or commitments to which the Company or any of its Subsidiaries is a
party or by which it is bound with a value in excess of $250,000 over its term
by any party thereto. “Material Contracts” means (i) Contracts with any current
or former officer or director of the Company or any of the Company’s
Subsidiaries or any other employment, non-competition, severance, consulting, or
similar agreement; (ii) Contracts with any labor union or association
representing any employee of the Company or any of the Company’s Subsidiaries;
(iii) Contracts for the sale of any of the assets of the Company or any of the
Company’s Subsidiaries or for the grant to any person of any preferential rights
to purchase any of their assets; (iv) joint venture agreements; (v) Contracts
containing covenants of the Company or any of the Company’s Subsidiaries not to
compete in any line of business or with any person in any geographical area;
(vi) Contracts relating to the acquisition by the Company or any of the
Company’s Subsidiaries of any operating business or the capital stock of any
other Person; (vii) Contracts relating to indebtedness; or (viii) Contracts
granting any registration or similar right in respect of securities of the
Company or any of the Company’s Subsidiaries.

 

 

 

 

Section 2.2       Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof:

 

(a) Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the 1933 Act. The Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
holding the Note and the Conversion Shares. The Purchaser is not registered as a
broker or dealer under Section 15(a) of the 1934 Act, affiliated with any broker
or dealer registered under Section 15(a) of the 1934 Act, or a member of the
Financial Industry Regulatory Authority, Inc. (FINRA).

 

(b) Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company which have been requested and materials relating to the Note and the
Conversion Shares which have been requested by the Purchaser. The Purchaser and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. In determining whether to enter into this Agreement and hold the Note,
the Purchaser has relied solely on the written information supplied by Company
employees in response to any written due diligence information request provided
by Purchaser to the Company, and the Purchaser has not received nor relied upon
any oral representation or warranty relating to the Company, this Agreement, the
Note, or any of the transactions or relationships contemplated thereby. The
Purchaser understands that its holding of the Note and Conversion Shares
involves a high degree of risk. The Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its holding of the Note and the Conversion Shares.

 

(c) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Note or the
Conversion Shares or the fairness or suitability of the investment in the Note
or the Conversion Shares nor have such authorities passed upon or endorsed the
merits thereof.

 

 

 

 

(d) Legends. The Company has issued the Note and, if applicable, certificates
for the Conversion Shares, to the Purchaser without any legend except as
described in Article V below. The Purchaser covenants that, in connection with
any transfer of Conversion Shares by the Purchaser pursuant to the registration
statement contemplated by Section 5.2 hereof, it will comply with the applicable
prospectus delivery requirements of the 1933 Act, provided that copies of a
current prospectus relating to such effective registration statement are or have
been supplied to the Purchaser.

 

(e) Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Purchaser and is a valid and
binding agreement of the Purchaser enforceable against the Purchaser in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The Purchaser has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each other agreement entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement.

 

(f) No Conflicts. The execution, delivery and performance of this Agreement by
the Purchaser and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the certificate of
incorporation, by-laws or other documents of organization of the Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Purchaser is bound, or (iii) result in a
violation of any law, rule, regulation or decree applicable to the Purchaser.

 

(g) Investment Representation. The Purchaser is holding the Note for its own
account for investment and not with a view to distribution or sale in violation
of the 1933 Act or any state securities laws or rules and regulations
promulgated thereunder. The Purchaser has been advised and understands that
neither the Note nor the Conversion Shares issuable upon conversion thereof have
been registered under the 1933 Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the 1933 Act and any applicable “blue sky” laws, or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law. The Purchaser has been
advised and understands that the Company, in issuing the Note, is relying upon,
among other things, the representations and warranties of the Purchaser
contained in this Section 2.2 in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the 1933 Act.

 

(h) Rule 144. The Purchaser understands that there is no public trading market
for the Note, that none is expected to develop, and that the Note must be held
indefinitely unless and until the Note, or if applicable, the Conversion Shares
received upon conversion thereof are registered under the 1933 Act or an
exemption from registration is available. The Purchaser has been advised or is
aware of the provisions of Rule 144 promulgated under the 1933 Act, including
the limitations on the availability thereof.

 

(i) Brokers. The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by the Company or the Purchaser relating to this Agreement or the transactions
contemplated hereby.

 

 

 

 

(j) Reliance by the Company. The Purchaser understands that the Note is being
issued in reliance on a transactional exemption from the registration
requirements of Federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Purchaser to hold the Note and the Conversion Shares issuable upon
conversion thereof.

 

(k)      Regulation S. The Purchaser further represents and warrants as follows:

 

(i)                  The Purchaser is not a U.S. Person (as defined below). A
“U.S. Person” means any one of the following:

 

(a)       any citizen of the United States of America

 

(b)       any natural person resident of the United States of America;

 

(c)       any partnership or corporation organized or incorporated under the
laws of the United States of America;

 

(d)       any estate of which any executor or administrator is a U.S. Person;

 

(e)       any trust of which any trustee is a U.S. Person;

 

(f)       any agency or branch of a foreign entity located in the United States
of America;

 

(g)       any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. Person;

 

(h)       any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

(i)       any partnership or corporation if:

 

(1)       organized or incorporated under the laws of any foreign jurisdiction;
and

 

(2)       formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

 

 

 

(ii)       At the time of the origination of contact concerning the Transaction
Documents and the date of the execution and delivery of this Agreement, the
Purchaser was outside of the United States.

 

(iii)       The Purchaser will not, during the period commencing on the date of
issuance of the Note and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (“Restricted Period”), offer, sell, pledge or otherwise transfer
the Note or, if applicable, the Conversion Shares in the United States, or to a
U.S. Person for the account or benefit of a U.S. Person, or otherwise in a
manner that is not in compliance with Regulation S.

 

(iv)       The Purchaser will, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the Note or, if applicable, the Conversion
Shares only pursuant to registration under the Securities Act or an available
exemption therefrom and, in accordance with all applicable state and foreign
securities laws.

 

(v)       The Purchaser has not in the United States, engaged in, and prior to
the expiration of the Restricted Period will not engage in, any short selling of
or any hedging transaction with respect to the Note or the Conversion Shares,
including without limitation, any put, call or other option transaction, option
writing or equity swap.

 

(vi)       Neither the Purchaser nor or any person acting on its behalf has
engaged, nor will engage, in any directed selling efforts to citizens of the
United States of America with respect to the Note or the Conversion Shares and
the Purchaser and any person acting on its behalf have complied and will comply
with the “offering restrictions” requirements of Regulation S under the
Securities Act.

 

(vii)       The transactions contemplated by the Transaction Documents have not
been pre-arranged with a buyer located in the United States or with a U.S.
Person, and are not part of a plan or scheme to evade the registration
requirements of the Securities Act.

 

(viii)       Neither the Purchaser nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Note or the
Conversion Shares. The Purchaser agrees not to cause any advertisement of the
Note or the Conversion Shares to be published in any newspaper or periodical or
posted in any public place and not to issue any circular relating to the Note or
the Conversion Shares, except such advertisements that include the statements
required by Regulation S under the Securities Act, and only offshore and not in
the U.S. or its territories, and only incompliance with any local applicable
securities laws.

 

(ix)       The Purchaser consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Note and, if applicable, the
Conversion Shares.

 

 

 

 

ARTICLE III

 

Covenants

 

Section 3.1       Registration and Listing; Effective Registration.  Until such
time as the Note is no longer outstanding, the Company will cause the Common
Stock to continue at all times to be registered under Sections 12(b) or (g) of
the 1934 Act, will comply in all material respects with its reporting and filing
obligations under the 1934 Act, and will not take any action or file any
document (whether or not permitted by the 1934 Act or the rules thereunder) to
terminate or suspend such reporting and filing obligations.  Until such time as
the Note is no longer outstanding, the Company shall use its best efforts to
continue the listing or trading of the Common Stock on the Principal Market or
one of the Subsequent Markets and shall comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Subsequent Market on which the Common Stock is listed.  The Company shall
use its commercially reasonable efforts to cause the Conversion Share to be
listed on the Principal Market or one of the other Subsequent Markets and shall
use its best efforts to continue such listing(s) on one of the Subsequent
Markets, for so long as the Note is outstanding.

 

Section 3.2       Certificates on Conversion.  Upon any conversion by the
Purchaser (or then holder of the Note) of the Note pursuant to the terms hereof,
the Company shall issue and deliver to the Purchaser (or holder) within seven
(7) Trading Days of the conversion date certificates for the Securities into
which the Note is convertible and, if applicable, a new Note or Notes for the
aggregate principal amount which the Purchaser (or holder) has not yet elected
to convert but which are evidenced in part by the Notes submitted to the Company
in connection with such conversion (with the denominations of such new Note(s)
designated by the Purchaser or holder).

 

Section 3.3       Replacement Notes.  The Note held by the Purchaser (or then
holder) may be exchanged by the Purchaser (or such holder) at any time and from
time to time for Note(s) with different denominations representing an equal
aggregate principal amount of Note(s), as requested by the Purchaser (or such
holder) upon surrendering the same at the expense of the Purchaser.

 

Section 3.4       Securities Compliance. The Company shall notify the SEC and
the Principal Market, in accordance with their requirements, of the transactions
contemplated by this Agreement and the Note, as applicable, and any other
ancillary documents contemplated by such agreements, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Note hereunder
and the Conversion Shares issuable upon conversion thereof.

 

Section 3.5       Notices.  The Company agrees to provide any holder of the Note
with copies of all notices and information, including without limitation,
notices and proxy or information statements in connection with any meetings that
are provided to the holders of shares of Common Stock, contemporaneously with
the delivery of such notices or information to such Common Stock holders; it
being understood that the Company’s obligations under this Section 3.5 shall be
limited to sending such notices and information to the address of the Purchaser
listed on Schedule I attached hereto or notified to the Company from time to
time pursuant to Section 7.6.

 

Section 3.6       Reservation of Shares; Stock Issuable Upon Conversion.  The
Company shall at all times reserve and keep available out of its authorized but
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Note, such number of its shares of Common Stock as shall from
time to time be sufficient to effect the conversion of the Note.

 

 

 

 

Section 3.7       Form D; Blue Sky Laws.  The Company agrees to file a Form D
with respect to the Note in accordance with Regulation D and to provide a copy
thereof to the Purchaser promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall have reasonably
determined is necessary to qualify the Note and the Conversion Shares for sale
to the Purchaser under applicable securities or “blue sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchaser on or prior to the
Closing Date; provided, however, that the Company shall not be required in
connection therewith to register or qualify as a foreign corporation in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits or taxation, in each case, in any
jurisdiction where it is not now so subject.

 

Section 3.8       Information.  The Company agrees to send to the Purchaser for
so long as the Note is outstanding copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders; it being understood that the Company’s obligations under this
Section 3.8 shall be limited to sending such notices and information to the
address of the Purchaser listed on Schedule I attached hereto or notified to the
Company from time to time pursuant to Section 7.6.

 

Section 3.10       Prohibition on Net Short Positions. From and including the
date of this Agreement and for so long as the Purchaser holds the Note, the
Purchaser agrees that it will neither sell any equity security of the Company
short nor direct, instruct or otherwise influence any of its affiliates,
principals or advisors to sell any such equity securities short.

 

Section 3.11       Senior Status of Note. The obligations of the Company under
the Note shall rank senior to all other debt of the Company and its
Subsidiaries, whether now or hereinafter existing. Beginning on the date of this
Agreement and for so long as the Note remains outstanding, neither the Company
nor any Subsidiary of the Company shall, without the prior written consent of
Purchaser, incur or otherwise become liable with respect to any indebtedness
that would rank senior or pari passu to the Note in order of payment, other than
(i) trade payables incurred in the ordinary course of business, (ii) the
existing bank debt of the Company, or (iii) indebtedness for working capital
incurred by any Subsidiary in all cases in the aggregate not to exceed forty
million Dollars ($40,000,000), including indebtedness committed but not yet
drawn; provided, that, in no event shall the total debt incurred by the Company
pursuant this Section 3.11 (including the Note) exceed five and one-half (5.5)
times the Company’s twelve months trailing EBITDA (earnings before interest,
taxes, depreciation and amortization).

 

Section 3.12       Use of Proceeds.  The Company shall use the entire proceeds
from the issuance of the Note solely to repay the principal and accrued interest
of the convertible notes issued on November 29, and December 23, 2009.

 

Section 3.13        Events of Default.

 

(a)       An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

 

 

 

(i)       any default in the payment of the principal of, interest on or other
charges in respect of the Note, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

 

(ii)       the Obligor shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of the Note, this Agreement or any Transaction Document;

 

(iii)       the Obligor or any Subsidiary shall commence, or there shall be
commenced against the Obligor or any Subsidiary under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
the Obligor or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Obligor or any subsidiary of the Obligor or
there is commenced against the Obligor or any Subsidiary any such bankruptcy,
insolvency or other proceeding; or the Obligor or any Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Obligor or any Subsidiary suffers any
appointment of any custodian, private or court appointed receiver or the like
for it or any substantial part of its property; or the Obligor or any Subsidiary
makes a general assignment for the benefit of creditors; or the Obligor or any
Subsidiary shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Obligor or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Obligor or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Obligor or any Subsidiary for the purpose of effecting
any of the foregoing;

 

(iv)       the Obligor or any Subsidiary shall default in any of its obligations
related to payment of any principal or interest under any note or any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of the Obligor or any Subsidiary,
whether such indebtedness now exists or shall hereafter be created;

 

(v)       any representation or warranty made by the Obligor under any of the
Transaction Documents was, when made, untrue or misleading;

 

(vi)       the Obligor shall provide notice to the Holder, including by way of
public announcement, at any time, of its intention not to comply with requests
for exchanges of the Note in accordance with the terms hereof; or

 

(vii)       any failure to comply with any provision contained in Section 4.

 

 

 

 

(b)       If at any time while the Note is outstanding any Event of Default has
occurred, the full principal amount of the Note, together with accrued and
unpaid interest and other amounts owing in respect thereof, to the date of
acceleration shall become at the Holder's election except in the case of clause
3.12(a)(iii) above in which case the acceleration shall be automatic,
immediately due and payable in cash, provided however, the Holder may request
(but shall have no obligation to request) payment of such amounts in Common
Stock of the Obligor. In addition to any other remedies, the Holder shall have
the right (but not the obligation) to exchange the Note and all then accrued and
unpaid interest at any time after an Event of Default at the Conversion Price
(as defined in Section 3.14(b)(i) ) then in-effect. The Holder need not provide
and the Obligor hereby waives any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon. Upon an Event of Default, notwithstanding any
other provision of the Note or any Transaction Document, the Holder shall have
no obligation to comply with or adhere to any limitations, if any, on the
conversion of the Note or the sale of the Conversion Shares.

 

Section 3.14.       Redemption Rights.

 

(a)       Early Redemption at Option of Holder. The Holder shall have the right
to require the Obligor to repurchase the Note in whole or in part at the Early
Redemption Amount if the Common Stock shall cease to be quoted for trading or
listing for trading on either the OTC Bulletin Board, or if then listed on the
NASDAQ Capital Market, the New York Stock Exchange or NYSE Amex Equities (each,
a “Subsequent Market”) shall cease to be quoted for trading or listing on such
Subsequent Market and shall not again be quoted or listed for trading on the OTC
Bulletin Board or, if then listed on a Subsequent Market, such Subsequent Market
within thirty (30) Trading Days of such delisting. At any time following the
occurrence of an event described in the preceding sentence, the Holder may elect
to exercise the Holder’s repurchase right by sending the Obligor a notice
briefly describing the event that has given rise to such Holder’s repurchase
right and specifying the portion of the Note with respect to which such Holder
wishes to exercise such Holder’s repurchase right and a date not less than 3
days nor more than 60 days from the date of the notice on which the Note is to
be repurchased. “Early Redemption Amount” shall mean an amount equal to 100% of
the aggregate principal amount of the Note plus a premium such that the total
cash yield to maturity of the Note (calculated to the date of repurchase by the
Obligor) shall be 15% per annum; provided that such yield to maturity shall be
18% per annum if an Event of Default has occurred on or prior to the date of
repurchase.

 

(b)       No Early Redemption at the Option of the Company. The Obligor shall
not have the right to redeem or pre-pay any of the outstanding principal amount
of the Note.

 

Section 3.15       Conversion.

 

(a)       Conversion at Option of Holder.

 

(i)       The Note shall be converted into validly issued, fully paid and
non-assessable shares of Common Stock at the option of the Holder, in whole or
in part, at any time. On or prior to the Maturity Date, the number of shares of
Common Stock issuable upon an exchange hereunder equals the quotient obtained by
dividing (x) the outstanding principal amount of the Note as of the Conversion
Date by (y) the Conversion Price. After the Maturity Date, the number of shares
of Common Stock issuable upon a conversion hereunder equals the quotient
obtained by dividing (x) the then outstanding principal amount of the Note
together with all accrued and unpaid interest thereon as of the Conversion Date
by (y) the Conversion Price.

 

 

 

 

(ii)       The Holder shall effect the conversion by delivering to the Obligor a
completed notice in the form attached hereto as Exhibit A (a “Conversion
Notice”). The date on which a Conversion Notice is delivered is a “Conversion
Date.” The Holder is required to physically surrender the Note to the Obligor in
order to effect the conversion hereof. In case of less than full conversion, the
Obligor shall, upon each such conversion, execute and deliver to the Holder a
new certificate representing the unconverted portion of the Note.

 

(b)       Conversion Price and Adjustments to Conversion Price.

 

(i)       The conversion price in effect on any Conversion Date shall be $0.31
(the “Conversion Price”). The Conversion Price may not be adjusted.

 

(ii)       The Obligor, at any time while this Note is outstanding, shall not
(a) pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (b) subdivide outstanding shares of Common
Stock into a larger number of shares, (c) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
nor (d) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Obligor.

 

(iii)       The Obligor, at any time while the Note is outstanding, shall not
issue rights, options or warrants to all holders of Common Stock.

 

(iv)       Neither the Obligor nor any subsidiary thereof, at any time while the
Note is outstanding, shall issue shares of Common Stock or Common Stock
Equivalents.

 

(v)       The Obligor, at any time while the Note is outstanding, shall not
distribute to any holders of Common Stock evidences of its indebtedness or
assets or rights or warrants to subscribe for or purchase any security (other
than Common Stock or Common Stock Equivalents.

 

The Company shall not effect any reclassification of its Common Stock or any
compulsory share exchange pursuant to which the Common Stock is converted into
other securities, cash or property.

 

There may be no (1) merger or consolidation of the Obligor or any subsidiary of
the Obligor with or into another Person, nor (2) sale by the Obligor or any
subsidiary of the Obligor of more than one-tenth of the assets of the Obligor in
one or a series of related transactions.

 

(c)       Other Provisions.

 

(i)       The Obligor covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of the Note as herein provided, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holder, not less than such number of shares of the Common Stock
as shall be issuable upon the conversion of the outstanding principal amount of
the Note and payment of interest hereunder. The Obligor covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly and
validly authorized, issued and fully paid, nonassessable.

 

 

 

 

(ii)       Upon a conversion hereunder the Obligor shall not be required to
issue stock certificates representing fractions of shares of the Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the Closing Bid Price at such time. If the Obligor
elects not, or is unable, to make such a cash payment, the Holder shall be
entitled to receive, in lieu of the final fraction of a share, one whole share
of Common Stock.

 

(iii)       The issuance of certificates for shares of the Common Stock on
exchange of the Note shall be made without charge to the Holder thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Obligor shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of such Note so converted and the Obligor shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Obligor the
amount of such tax or shall have established to the satisfaction of the Obligor
that such tax has been paid.

 

(iv)       Nothing herein shall limit a Holder's right to pursue actual damages
or declare an Event of Default pursuant to Section 1 herein for the Obligor’s
failure to deliver certificates representing shares of Common Stock upon
conversion and such Holder shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief, in each case without the need to post a
bond or provide other security. The exercise of any such rights shall not
prohibit the Holder from seeking to enforce damages pursuant to any other
Section hereof or under applicable law.

 

Section 3.16.       Covenants. Neither the Obligor nor any of its Subsidiaries
shall:

 

(i)except as provided in Section 3.10 above, incur any indebtedness for borrowed
money nor issue any stock nor options;

 

(ii)except as provided in Section 3.10 above, prepay or repay any indebtedness;

 

(iii)except as provided in Section 3.14, sell, transfer or pledge any of its
assets;

 

(iv)declare or pay any dividend or distributions or make any payment to any
Affiliate;

 

(v)merge or transform or convert itself into another entity nor re-domicile
itself;

 

(vi)cease to conduct or abandon any of its or any of its Subsidiary’s business;

 

(vii)fail to enforce any of its rights;

 

(viii)terminate any contract or arrangement nor make any oral arrangement; nor

 

(ix)undergo any Change of Control Transaction.

 

 

 

 

Section 3.17.       Definitions. For the purposes hereof, the following terms
shall have the following meanings:

 

“Board of Directors” means the Board of Directors of the Company.

 

“Change of Control Transaction” means the occurrence of (a) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Obligor,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Obligor (except that the acquisition of voting securities by
the Holder shall not constitute a Change of Control Transaction for purposes
hereof), (b) a replacement at one time or over time of more than one-half of the
members of the board of directors of the Obligor which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), (c) the merger, consolidation or sale of fifty percent (50%) or more of
the assets of the Obligor or any subsidiary of the Obligor in one or a series of
related transactions with or into another entity (other than an entity
controlled by the Obligor), or (d) the execution by the Obligor of an agreement
to which the Obligor is a party or by which it is bound, providing for any of
the events set forth above in (a), (b) or (c).

 

“Closing Bid Price” means the price per share in the last reported trade of the
Common Stock on the OTC Bulletin Board or on the Subsequent Market which the
Common Stock is then listed as quoted by Bloomberg, LP.

 

“Common Stock” means the common stock, par value $0.001, of the Obligor and
stock of any other class into which such shares may hereafter be changed or
reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
shares of Common Stock, including without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that are at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
shares of Common Stock.

 

“Conversion Date” shall mean the date upon which the Holder gives the Obligor
notice of its intention to effectuate a conversion of the Note into shares of
the Company’s Common Stock.

 

“Transaction Documents” means the Loan Agreement or any other agreement
delivered in connection with the Loan Agreement, including, without limitation,
the Note and Pledge Agreement.

 

Section 3.18.       Except as expressly provided herein, no provision of the
Note shall alter or impair the obligations of the Obligor, which are absolute
and unconditional, to pay the principal of, interest and other charges (if any)
on, the Note at the time, place, and rate, and in the coin or currency, therein
prescribed. The Note is a direct obligation of the Obligor. The Note shall rank
senior to all indebtedness of the Company. As long as the Note is outstanding,
the Obligor shall not and shall cause the Subsidiaries not to, (i) amend its
certificate of incorporation, bylaws or other charter documents; (ii) repay,
repurchase or offer to repay, repurchase or otherwise acquire shares of its
Common Stock or other equity securities other than as to the Conversion Shares
to the extent permitted or required under the Transaction Documents; or (iii)
enter into any agreement with respect to any of the foregoing.

 

 

 

 

Section 3.19.       The Note shall not entitle the Holder to any of the rights
of a stockholder of the Obligor, including without limitation, the right to
vote, to receive dividends and other distributions, or, subject to the
provisions of this Agreement, to receive any notice of, or to attend, meetings
of stockholders or any other proceedings of the Obligor, unless and to the
extent converted into shares of Common Stock in accordance with the terms
hereof.

 

Section 3.20.       If the Note is mutilated, lost, stolen or destroyed, the
Obligor shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Note, or in lieu of or in substitution for a lost,
stolen or destroyed Note, a new Note for the principal amount of the Note so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such Note, and of the ownership hereof, and
indemnity, if requested, all reasonably satisfactory to the Obligor.

 

Section 3.21.       If the Obligor fails to strictly comply with the terms of
the Note, then the Obligor shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with the Note, including,
without limitation, those incurred: (i) during any workout, attempted workout,
and/or in connection with the rendering of legal advice as to the Holder’s
rights, remedies and obligations, (ii) collecting any sums which become due to
the Holder, (iii) defending or prosecuting any proceeding or any counterclaim to
any proceeding or appeal; or (iv) the protection, preservation or enforcement of
any rights or remedies of the Holder.

 

Section 3.22       Any waiver by the Holder of a breach of any provision of the
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of the Note. The failure
of the Holder to insist upon strict adherence to any term of the Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of the Note. Any waiver must be in writing.

 

Section 3.23.       If any provision of the Note is invalid, illegal or
unenforceable, the balance of the Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Obligor covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Obligor from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture.

 

Section 3.24.       Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

 

 

 

 

ARTICLE IV

 

Other Agreements

 

Section 4.1       Transfer Agent Instructions.  The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates, registered in the name of the Purchaser or its
respective nominee(s), for the Conversion Shares in such amounts as specified
from time to time by the Purchaser to the Company upon delivery of a conversion
or exercise notice (the “Irrevocable Transfer Agent Instructions”).  The Company
warrants that no instruction relating to the Conversion Shares other than the
Irrevocable Transfer Agent Instructions referred to in this Article IV will be
given by the Company to its transfer agent and that the Conversion Shares shall
be freely transferable on the books and records of the Company as contemplated
by Article VI below when the legend referred to therein may be removed.  The
Company shall instruct its transfer agent to issue one or more certificates in
such name and in such denominations as specified by such Purchaser and without
any restrictive legends except as contemplated by Article V.

 

ARTICLE V

 

Legend and Stock; Registration Rights

 

Section 5.1       Legends.   Shares issued upon exchange thereof, prior to such
Conversion Shares being registered under the 1933 Act for resale or available
for resale under Rule 144 under the 1933 Act, shall be stamped or otherwise
imprinted with a legend in substantially the following form:

 

These Securities Have Not Been Registered For Offer or Sale Under The Securities
Act Of 1933, As Amended, Or Any State securities laws.  They May Not Be Sold Or
Offered For Sale Except Pursuant To An Effective Registration Statement Under
Said Act And Any Applicable State Securities Law Or An Applicable Exemption From
Such Registration Requirements.

 

The Company agrees to reissue the Note and any Conversion Shares without the
legend set forth above, at such time as (i) the holder thereof is permitted to
dispose of such Note and Conversion Shares issuable upon conversion of the
foregoing pursuant to Rule 144 under the 1933 Act, or (ii) such securities are
sold to a purchaser or purchasers who (in the opinion of counsel to the seller
or each purchaser(s), in form and substance reasonably satisfactory to the
Company and its counsel) are able to dispose of such shares publicly without
registration under the 1933 Act, or (iii) such securities have been registered
under the 1933 Act.

 

Notwithstanding the removal of such legend, the Purchaser agrees to sell the
Conversion Shares represented by the new certificates in accordance with the
applicable prospectus delivery requirements (if copies of a current prospectus
are provided to such Purchaser by the Company) or in accordance with an
exemption from the registration requirements of the 1933 Act.

 

Nothing herein shall limit the right of any holder to pledge these securities
pursuant to a bona fide margin account or lending arrangement entered into in
compliance with law, including applicable securities laws.

 

Section 5.2       Registration Rights.

 

(a)  ”Piggy-Back” Registration.

 

 

 

 

(i)       If at any time after the date hereof until the first anniversary of
the date hereof, the Company shall file a registration statement on Form S-1 or
Form S-3 (or any similar or successor forms promulgated by the Commission)
pursuant to an offering of the Company’s Common Stock or securities exercisable
or convertible into Common Stock (“Common Stock Equivalents”), except for an
underwritten public offering in which case the inclusion of Registrable
Securities shall be subject to the consent and allocation of the underwriter,
the Company shall include the Conversion Shares (the “Registrable Securities”)
in such registration statement (the “Registration Statement”); provided that the
amount of Registrable Securities shall be limited to not less than 100% of the
maximum amount (“Rule 415 Amount”) of Conversion Shares which may be included in
a single registration statement without exceeding registration limitations
imposed by the Commission pursuant to Rule 415 of the Securities Act; provided,
however, that such piggy-back rights shall not apply to the registration
statement on Form S-1 (File No. 333-147998) and any amendments thereto.

 

(ii)       the Company will pay all expenses associated with the registration,
including, without limitation, filing and printing fees, and the Company’s
counsel and accounting fees and expenses, costs, if any, associated with
clearing the Registrable Securities for sale under applicable state securities
laws;

 

(iii)       the Company shall have the right to delay, including, without
limitation, by delaying the filing or effectiveness of the Registration
Statement, the disclosure of material, non-public information concerning the
Company the disclosure of which at the time is not, in the reasonable opinion of
the Company in the best interest of the Company and, as applicable, suspend
sales of Registrable Securities under an effective registration statement or
suspend trading of its securities on any exchange; and

 

(iv)       the Company will use commercially reasonable efforts to cause the
Registration Statement with respect to the Purchaser to remain continuously
effective for a period (the “Effectiveness Period”) that will terminate, with
respect to the Purchaser, upon the earlier of (x) the date on which all the
Registrable Securities covered by the Registration Statement have been sold or
(y) the date on which all the Registrable Securities covered by the Registration
Statement may be sold immediately without registration under the Securities Act
and without volume restrictions pursuant to Rule 144(b), as determined by
reputable United States securities counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Purchaser, and will advise the Purchaser when
the Effectiveness Period has expired with respect to the Purchaser.

 

(b)       Purchaser Information. The Purchaser shall (A) furnish to the Company
such information regarding itself, the Registrable Securities, other securities
of the Company held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably requested by the
Company to effect and maintain the effectiveness of the Registration Statement,
(B) execute such documents in connection with the Registration Statement as the
Company may reasonably request and (C) immediately discontinue disposition of
Registrable Securities pursuant to any registration statement upon notice from
the Company of (x) the issuance of any stop order or other suspension of
effectiveness of the Registration Statement by the Commission, or the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction by the applicable regulatory authorities or (y) the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (z) the failure of the prospectus included in the Registration
Statement, as then in effect, to comply with the requirements of the Securities
Act until the Purchaser’s receipt of a supplemented or amended prospectus or
receipt of notice that no supplement or amendment is required.

 

 

 

 

(c)       Indemnification.

 

(i)       In the event any Registrable Securities are included in the
Registration Statement under this Section 6.2, to the extent permitted by law,
the Company will indemnify and hold harmless the Purchaser (including its
officers, directors, members and partners), any underwriter (as defined in the
Securities Act) for the Purchaser and each person, if any, who controls such
Purchaser or underwriter within the meaning of the Securities Act or the
Exchange Act (each a “Purchaser Indemnified Person”), against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Securities Act, the Exchange Act or other federal or state law
(“Claims”), insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to the Purchaser Indemnified Person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any Claim; provided, however, that the indemnity agreement contained
in this Section 5.2(c)(i) shall not apply to amounts paid in settlement of any
such Claim if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld or delayed), nor shall the
Company be liable to any Purchaser Indemnified Person for any such Claim to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Purchaser Indemnified Person.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Purchaser Indemnified Person and
shall survive the transfer of the Registrable Securities by the Purchaser.

 

(ii)       In the event any Registrable Securities are included in the
Registration Statement under this Section 5.2, to the extent permitted by law,
the Purchaser shall, severally and not jointly, indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section
5.2(c)(i), the Company, each of its directors, each of its officers who signs
the registration statement and each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act (each, a “Company Indemnified
Person”), against any Claim, insofar as such Claims arise out of or are based
upon any Violation, in each case to the extent, and only to the extent, that
such Violation occurs in reliance upon and in strict conformity with written
information furnished to the Company by Purchaser expressly for use in the
Registration Statement; and, subject to Section 5.2(c)(iii), the Purchaser will
reimburse any legal or other expenses reasonably incurred by any Company
Indemnified Person in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section
5.2(c)(ii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Purchaser, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Company Indemnified Person and shall survive the transfer of the
Registrable Securities by the Purchaser.

 

 

 

 

(iii)       Promptly after receipt by a Purchaser Indemnified Person or Company
Indemnified Person (each, an “Indemnified Person”) under this Section 6.2 of
notice of a Claim, such Indemnified Person shall, if a Claim in respect thereof
is to be made against any indemnifying party under this Section 5.2, deliver to
the indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall, by giving at written notice to the Indemnified Party
within fifteen days after the Indemnified Party has given notice of the Claim,
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person; provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Indemnified Person to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Purchaser
Indemnified Person or Company Indemnified Person and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnified Person and any other party represented by such counsel in such
proceeding. In the case of any Company Indemnified Person, legal counsel
referred to in the proviso of the immediately preceding sentence shall be
selected by the holders holding at least a majority in interest of the
Registrable Securities included in the registration statement to which the Claim
relates. The Indemnified Person shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or Claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Person that relates to such
action or Claim. The indemnifying party shall keep the Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Person, consent to
entry of any judgment or enter into any settlement or other compromise that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Person of a full and general release from all
liability in respect to such Claim or litigation, and such settlement (a) shall
provide for the payment by the Indemnifying Party of money as sole relief for
the claimant, (b) shall not include any finding or admission as to fault on the
part of the Indemnified Person and (c) shall have no effect on any other claims
that may be made against the Indemnified Party.

 

Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person under this Section 5.2, except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such
action.

 

 

 

 

ARTICLE VI

 

Indemnification

 

Section 6.1       Company Indemnification.  In consideration of the Purchaser’s
execution and delivery of the this Agreement and acquiring the Note hereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Purchaser and all of its respective partners, officers, directors, employees,
members and direct or indirect investors and any of the foregoing person’s
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Purchaser Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Purchaser Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Purchaser Indemnified Liabilities”), incurred by any
Purchaser Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in the Transaction Documents or any other
certificate or document contemplated hereby or thereby.  Notwithstanding the
foregoing, Purchaser Indemnified Liabilities shall not include any liability of
any Purchaser Indemnitee arising out of such Purchaser Indemnitee’s gross
negligence or willful misconduct.  To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Purchaser
Indemnified Liabilities which is permissible under applicable law.

 

 

 

 

ARTICLE VII

 

Governing Law; Miscellaneous

 

Section 7.1       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  Any legal
action or proceeding arising out of or relating to this Agreement and/or the
Transaction Documents may be instituted in the courts of the State of New York
sitting in New York County or in the United States of America for the Southern
District of New York, and the parties hereto irrevocably submit to the
jurisdiction of each such court in any action or proceeding.  The Obligor hereby
irrevocably waives and agrees not to assert, by way of motion, as a defense, or
otherwise, in every suit, action or other proceeding arising out of or based on
this Agreement and/or the Transaction Documents and brought in any such court,
any claim that the Obligor is not subject personally to the jurisdiction of the
above named courts, that the Obligor’s property is exempt or immune from
attachment or execution, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.

 

Section 7.2       Counterparts.  This Agreement may be executed by facsimile and
in any number of counterparts, and each such counterpart hereof shall be deemed
to be an original instrument, but all such counterparts together shall
constitute one agreement.  Execution and delivery of this Agreement by facsimile
transmission (including delivery of documents in Adobe PDF format) shall
constitute execution and delivery of this Agreement for all purposes, with the
same force and effect as execution and delivery of an original manually signed
copy hereof.

 

Section 7.3       Headings.  The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 7.4       Severability.  If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

Section 7.5       Entire Agreement; Amendments; Waivers.

 

(a)       This Agreement supersedes all other prior oral or written agreements
between the Purchaser, the Company, their affiliates and persons acting on their
behalf with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein (including the other Transaction Documents)
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Purchaser, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.

 

(b)       The Purchaser may at any time elect, by notice to the Company, to
waive (whether permanently or temporarily, and subject to such conditions, if
any, as the Purchaser may specify in such notice) any of the Purchaser’s rights
under any of the Transaction Documents to acquire shares of Common Stock from
the Company, in which event such waiver shall be binding against the Purchaser
in accordance with its terms; provided, however, that the voluntary waiver
contemplated by this sentence may not reduce the Purchaser’s obligations to the
Company under the Transaction Documents.

 

 

 

 

Section 7.6       Notices.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing, must be delivered by (i) courier, mail or hand
delivery or (ii) facsimile, and will be deemed to have been delivered upon
receipt. The addresses and facsimile numbers for such communications shall be:

If to the Company:

 

Sino Gas International Holdings, Inc.

No.18 Zhong Guan Cun Dong St.

Haidian District

Beijing, P.R. China

Fax: (86-10) 8260-0042

Attention: Yuchuan Liu, Chairman and CEO

 

With a copy to:

 

Jiannan Zhang

Cadwalader, Wickersham & Taft LLP

2301 China Central Place Tower 2

No. 79 Jianguo Road, Beijing 100025, China

Fax: (86-10) 6599-7300

 

If to the Purchaser then to the address set forth on Schedule I hereto:

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
internationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

Section 7.7       Successors and Assigns.  Except as otherwise provided herein,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any Permitted Assignee (as
defined below).  The Purchaser may assign some or all of its rights hereunder to
any assignee of the Note or the Conversion Shares (in each case, a “Permitted
Assignee”); provided, however, that any such assignment shall not release the
Purchaser from its obligations hereunder unless such obligations are assumed by
such assignee and the Company has consented to such assignment and assumption.

 

Section 7.8       No Third Party Beneficiaries.  This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

 

 

 

Section 7.9       Survival. The representations, warranties, rights to
indemnification and agreements of the Company and the Purchaser contained in the
Agreement shall survive the delivery of the Note.

 

Section 7.10       Further Assurances.  Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 7.11       No Strict Construction.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

Section 7.12       Remedies.  The Purchaser and each Permitted Assignee shall
have all rights and remedies set forth in this Agreement and the Note and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law.  Any person having any rights under any provision of any such
Transaction Document shall be entitled to enforce such rights specifically
(without posting a bond or other security), to recover damages by reason of any
breach of any provision thereof and to exercise all other rights granted by
law.  The Purchaser and each Permitted Assignee without prejudice may withdraw,
revoke or suspend its pursuit of any remedy at any time prior to its complete
recovery as a result of such remedy.

 

Section 7.13       Payment Set Aside.  To the extent that the Company makes a
payment or payments to the Purchaser hereunder or under the Note or the
Purchaser enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

Section 7.14       Days.  Unless the context refers to “business days” or
“Trading Days”, all references herein to “days” shall mean calendar days.

 

Section 7.15       Placement Agent.  The Purchaser and the Company each
acknowledges and warrants that it has not engaged any placement agent in
connection with the sale of the Note, and the Company and Purchaser shall
indemnify and hold the other harmless against any liability, loss, or expense
(including without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising from any breach of said warranty.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

COMPANY:       SINO GAS INTERNATIONAL HOLDINGS, INC.         By: /s/ Yuchuan Liu
  Name: Yuchuan Liu   Title: Chief Executive Officer         PURCHASER:      
GOLDFIELD INTERNATIONAL INVESTMENTS LTD         By: Authorized Signatory   Name:
Authorized Signatory   Title: Authorized Signatory  

 

Signature Page to Loan Agreement

 

 

 

 

Schedule I: Purchaser

 

Goldfield International Investment, Ltd, a BVI company.

 

A/C Portcullis TrustNet Chambers
P.O. Box 3444
Road Town
Tortola, British Virgin Island.

 

 

 

 

EXHIBIT “A”

NOTICE OF EXCHANGE

 

(To be executed by the Holder in order to convert the Note)

 

TO:

 

The undersigned hereby irrevocably elects to exchange $___________ of the
principal amount and $_______ of accrued and unpaid interest of the above Note
for Shares of Common Stock of Sino Gas International Holdings, Inc., according
to the conditions stated therein, as of the Conversion Date written below.

  

Conversion Date:   Applicable Conversion Price:   Signature:   Name:   Address:
  Amount to be converted: $ Amount unconverted: $ Conversion Price per share: $
Number of shares of Common Stock to be issued:   Please issue the shares of
Common Stock in the following name and to the following address:   Issue to:  
Authorized Signature:   Name:   Title:   Phone Number:   Broker DTC Participant
Code:   Account Number:  

 

 

 

